933 So. 2d 665 (2006)
Willie PRIESTER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4577.
District Court of Appeal of Florida, Fourth District.
July 12, 2006.
Willie Priester, Okeechobee, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and David M. Schultz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The order denying appellant's motion to correct illegal sentence is affirmed, without prejudice to appellant's right to seek clarification of his sentence in the trial court in accordance with the state's acknowledgement that, by scrivener's error, the phrase "consecutively with each other" was not deleted from the commitment form.
STEVENSON, C.J., STONE and SHAHOOD, JJ., concur.